          Case 1:17-vv-01489-UNJ Document 28 Filed 10/09/18 Page 1 of 4




   In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 17-1489V
                                    Filed: September 11, 2018
                                        Not to be Published

*************************************
ELMER J. GEORGE, Executor of the            *
Estate of JAMES C. MCMURTRY,                *
Deceased,                                   *
                                            *          Damages decision based on
              Petitioner,                   *          proffer; Influenza vaccine; Table
                                            *          Guillain-Barré syndrome (“GBS”)
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Joseph H. Mattingly, III, Lebanon, KY, for petitioner.
Colleen C. Hartley, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On October 10, 2017, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that influenza (“flu”) vaccine administered
on September 18, 2009 caused Mr. James C. McMurtry a Table Guillain-Barré syndrome
(“GBS”). Pet. at ¶¶ 2 5. Petitioner claims that Mr. McMurtry succumbed to complications
arising from GBS. Pet. Preamble. Mr. McMurtry died on November 25, 2009.



1 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document’s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
          Case 1:17-vv-01489-UNJ Document 28 Filed 10/09/18 Page 2 of 4



        On August 30, 2018, respondent filed a Rule 4(c) Report stating “petitioner has satisfied
all legal prerequisites for compensation under the Act” and “this case is appropriate for
compensation under the terms of the Act.” Resp’t’s Rep. at 2, 5.

        On the same day, the undersigned issued a Ruling on Entitlement in petitioner’s favor.

        On September 10, 2018, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the
records as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards a lump sum
payment of $465,000.00, consisting of pain and suffering ($215,000.00) and the statutory death
benefit ($250,000.00), representing all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$465,000.00 made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.

Dated: September 11, 2018                                         s/ Laura D. Millman
                                                                   Laura D. Millman
                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
            Case 1:17-vv-01489-UNJ Document 28 Filed 10/09/18 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                            )
 ELMER J. GEORGE, Executor of the Estate of )
 James C. McMurtry, deceased,               )
                                            )
             Petitioner,                    )            No. 17-1489V
                                            )            Special Master Millman
 v.                                         )            ECF
                                            )
 SECRETARY OF HEALTH AND HUMAN              )
 SERVICES,                                  )
                                            )
             Respondent.                    )


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 10, 2017, Elmer J. George, Executor of the Estate of James C. McMurtry,

deceased (“petitioner”), filed a petition for vaccine injury compensation alleging that Mr.

McMurtry suffered Guillain-Barre Syndrome (“GBS”) and death. On August 30, 2018,

respondent conceded that entitlement to compensation was appropriate under the terms of the

Vaccine Act. The same day, Special Master Millman issued a Ruling on Entitlement,

incorporating respondent’s concession. The case is now in damages.

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$465,000.00, consisting of pain and suffering ($215,000.00) and the statutory death benefit

($250,000.00), which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                 1
         Case 1:17-vv-01489-UNJ Document 28 Filed 10/09/18 Page 4 of 4



       II.     Form of the Award

       The parties recommend that the compensation be provided to petitioner through a lump

sum payment of $465,000.00 in the form of a check payable to petitioner as the legal

representative of the Estate of James C. McMurtry, deceased. 1 Petitioner agrees.


                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Colleen C. Hartley
                                                    COLLEEN C. HARTLEY
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Phone: (202) 616-3644
                                                    Fax: (202) 353-2988


DATED: September 10, 2018




1
  Elmer J. George, Executor of the Estate of James C. McMurtry, deceased has demonstrated
that he is the legal representative of Mr. McMurtry’s Estate for the purposes of 42 U.S.C.
§ 300aa-11(b)(1)(A). See Petitioner’s Exhibit 4 at 5-6.
                                                2
